PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/945,743
Filing Date: 5 Apr 2018
Appellant(s): Weis et al.



__________________
Thomas P Canty
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 12, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 14, 2021, from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-6 and 11-17 are rejected as being unpatentable under 35 U.S.C. 103 as being obvious over Vogt in view of Zafiroglu and Hayes.
Claim 18 is rejected as being unpatentable under 35 U.S.C. 103 as being obvious over Vogt in view of Zafiroglu and Hayes, and further in view of Bartl.
(3) Withdrawn Rejections
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the Examiner.  
Rejection of claims 1-4, 6, 11-15, 17, and 18 under 35 U.S.C. 103 as being unpatentable over Toyoshima in view of Patel is hereby WITHDRAWN.
Rejection of claims 5 and 16 under 35 U.S.C. 103 as being unpatentable over Toyoshima in view of Patel, and further in view of Polski is hereby WITHDRAWN.
(4) Grounds of Rejection on Appeal

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2005/0214511 to Vogt in view of US Pub. No. 2004/0106346 to Zafiroglu and US Pub. No. 2003/0199219 to Hayes.
Regarding claims 1-6 and 11-17, Vogt teaches a coated dimensional fabric comprising a contoured textile substrate or base onto which is applied a coating to provide an upholstery fabric having a unique appearance and texture (Vogt, Abstract).  Vogt teaches that the contoured surface comprises high and low contours (Id., paragraph 0010, Figures 2A-2D).  Note that the Figures illustrate valleys or base surfaces in the contours. Vogt teaches that the base fabric is coated with a composition, including acrylics and polyurethanes, to provide adhesion, durability, and possibly other desirable characteristics (Id., paragraph 0025).  Vogt teaches that the fabric is suitable for use in various upholstery applications, and interior furnishing applications (Id., paragraph 0003).
Regarding the claimed ratio between the thicknesses of the embossed recesses and non-embossed regions and the claimed thickness, Vogt teaches that a thickness T1 refers to the maximum uncompressed thickness of the base and T2 refers to the minimum uncompressed thickness of the base (Vogt, paragraph 0011), wherein T1 is not less than about 0.33 mm to about 1.0 mm, with practical maximum thickness falling within the range of about 1.0 mm to about 2 ranges in value from perhaps 90% of the value of T1 to perhaps 10% (or less) of T1, wherein it is also contemplated that T2 could, in fact, be 0% (Id., paragraph 0020).  Vogt teaches that if the composite is to be used in applications where sound absorption is important, deep contouring adapted to increase surface area or to accommodate sounds of specific short wavelengths may be used (Id., paragraph 0019).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the coated dimensional fabric of Vogt, and adjusting and varying the thickness T1 in relation to T2, such as within the claimed ranges, as taught by Vogt, as it is within the level of ordinary skill to predictably tailor the coated dimensional fabric such that it comprises the desired properties, such as sound absorption, appearance and texture, based on the totality of the teachings of Vogt.
Vogt does not appear to teach a needled nonwoven having the claimed mass per unit area, and the recesses comprising the claimed fraction of total surface area.
Regarding the claimed nonwoven, Vogt teaches that the base fabric comprises fibers such as nylon, polyester or polypropylene, wherein possible constructions of the base fabric include non-woven constructions (Vogt, paragraph 0014).  Additionally, Zafiroglu teaches a composite made from at least a fibrous outer layer and an adhesive layer, the layers being laminated and/or embossed to form elevated areas and depressed areas (Zafiroglu, Abstract).  Zafiroglu teaches that the fibers of the fibrous outer layer are preferably thermoplastic fibers, wherein particularly suitable fibrous layers of the outer layer are hydraulically needled nonwoven fabrics (Id., paragraph 0057) or needle-punched non-wovens (Id., paragraph 0054). Zafiroglu teaches that the three-dimensional texture is formed by a thermal operation, such as thermal embossing (Id., paragraph 0054).  Zafiroglu teaches in one embodiment, the fabric 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the coated dimensional fabric of Vogt, wherein the nonwoven base fabric comprises needled thermoplastic fibers and has a mass per unit area, such as within the claimed range, as taught by Zafiroglu, motivated by the desire of forming a conventional coated dimensional fabric comprising a nonwoven structure and properties known in the art as being predictably suitable for similar applications.
Regarding the recesses comprising the claimed fraction of total surface area, Hayes teaches a similar patterned nonwoven fabric wherein the pattern comprises an arrangement of discrete regions that project outwardly from a median plane of the nonwoven fabric (Hayes, Abstract).  Hayes teaches that the nonwoven fabric has been embossed or thermally bonded, wherein typically embossing patterns are applied to between about 20% to about 30% of the fabric surface (Id., paragraph 0015).  Hayes teaches that the patterned nonwoven is useful in a variety of applications, such as automotive applications, home and office furnishings and industrial applications (Id., paragraph 0027).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the coated dimensional fabric of the prior art combination, wherein the embossed area comprises an area, such as between about 20% to about 30% of the fabric surface, as taught by Hayes, motivated by the desire of forming a conventional coated 
The prior art combination does not appear to teach the claimed maximum tensile elongation. However, the prior art combination teaches a substantially similar structure and composition as claimed.  Therefore, the claimed maximum tensile elongation appears to naturally flow from the teachings of the prior art combination. Products of identical structure cannot have mutually exclusive properties.  The burden is on Applicants to prove otherwise.
Regarding claim 2, the prior art combination does not appear to teach the embossed regions comprising ultrasound-embossed regions.  However, the limitation is interpreted as a product by process limitation.  Absent a showing to the contrary, it is Examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicants to show unobvious differences between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicants intend to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicants should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.

Regarding claim 6, the claim appears to be directed to a subsequent thermoforming operation separate from the claimed non-woven. Since the prior art combination teaches and invention with a substantially similar structure and composition as claimed, the invention of the prior art combination similarly appears capable of thermoforming as claimed.
Regarding claim 17, Vogt teaches embossing but does not appear to teach heat-embossing.  However, Zafiroglu teaches that the three-dimensional texture is formed by a thermal operation, such as thermal embossing (Zafiroglu, paragraph 0054).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the coated dimensional fabric of the prior art combination, wherein the embossing comprises thermal embossing, as taught by Zafiroglu, motivated by the desire of forming a conventional coated dimensional fabric formed by an embossing technique known in the art as being predictably suitable for similar applications.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Vogt in view of Zafiroglu and Hayes, as applied to claims 1-6 and 11-17, and further in view of US Pub. No. 2011/0311795 to Bartl.
Regarding claim 18, the prior art combination does not appear to teach the claimed maximum tensile force.  However, Bartl teaches a similar nonwoven textile comprising a fusing layer bonded to a nonwoven fabric (Bartl, Abstract).  Bartl teaches that the layers can be heat embossed (Id., paragraph 0075), wherein the textile forms part of an automotive interior upholstery or furniture upholstery (Id., claim 43).  Bartl teaches that the nonwovens have maximum tensile values of at least 3 N (Id., paragraph 0045), as the maximum tensile values are a measure of the hand properties (Id., paragraph 0046).  Bartl teaches that the maximum tensile force values are measured according to DIN EN 29073-03:1992, with deviations in the drawing-off speed (200 mm/min), wherein if the maximum tensile forces are in the range below 3 N, then the nonwovens can no longer be handled and would too easily tear or be destroyed during use (Id., paragraph 0045, 0046).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the coated dimensional fabric of the prior art combination, and adjusting and varying the maximum tensile force, such as within the claimed ranges, as taught by Bartl, motivated by the desire of forming a conventional coated dimensional fabric for use in automotive interior applications, comprising properties, such as maximum tensile force, known in the art as being predictably suitable for such applications.  Note that the maximum tensile force of Bartl is open-ended and is measured according to the same method set forth in Applicants’ specification.  Therefore, the values of the prior art combination appear to be substantially similar to and overlap with the claimed values.
(5) Response to Arguments
A.	Rejection of claims 1-6 and 11-17 under 35 U.S.C. as being obvious over Vogt in view of Zafiroglu and Hayes
Contrary to the current rejection, Appellants argue that Examiner has committed legal error by failing to provide a credible reason why one of ordinary skill in the art would make the asserted combination, as Examiner provides no reason why one of ordinary skill would have sought out Zafiroglu and then selected the basis weight disclosed for Vogt’s fabric.  Additionally, Appellants argue that Examiner’s reasoning is based on impermissible hindsight reconstruction of the claimed invention, as stepping into the shoes of the ordinarily skilled artisan, Zafiroglu and the basis weight disclosed therein simply would not even be on their radar.
Regarding Appellants’ arguments, Examiner respectfully disagrees.  Undisputed on Appeal and as set forth in the Non-Final Rejection of June 14, 2001, Vogt teaches a contoured nonwoven fabric to provide an upholstery fabric having a unique appearance and texture, wherein the contours are formed by embossing (see Vogt, Abstract, paragraph 0018).  Similarly undisputed on Appeal, Zafiroglu teaches a composite including a nonwoven fabric, such as a needle-punched non-woven, having a three-dimensional texture formed by embossing, such as by thermal embossing, wherein the composite is suitable for covering floors, walls, automotive interiors and the like (see Zafiroglu, Abstract, paragraphs 0002, 0054).  For comparison, Figures for each of the references are provided below, with Fig. 2A from Vogt and Fig. 4 from Zafiroglu:

    PNG
    media_image2.png
    299
    728
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    438
    813
    media_image3.png
    Greyscale


Additionally, in response to Appellants’ argument that Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from Appellants’ disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  
As set forth above, since the contoured fabric of Vogt necessarily comprises a mass per unit area, one of ordinary skill would necessarily and obviously look to the prior art for a 
Appellants further argue that the evidence of unexpected benefits attributable to the claimed non-woven would rebut such a prima facie case of obviousness.  In support, Appellants recite the current specification at paragraph 0022, reciting that it was surprising that the distinct 3D structure of the claimed non-woven had high mechanical stability, such as the maximum tensile elongation of over 30%, since structured non-wovens formed by embossing can result in the creation of a polymer film of the underlying non-woven fibers (emphasis added).  Appellants note that although Appellants’ own specification hypothesizes and assumes without specifying any mechanism that this result is due to keeping the fraction of recesses to at most 30% of the total non-woven surface area, this explanation is merely a hypothesis, and in any event, Appellants hypothesize that these surprising properties are more likely a consequence of the combination of features recited in the appealed claims (emphasis added). 
Regarding Appellants’ arguments, Examiner respectfully disagrees.  At best, Appellants’ specification attributes a result as “surprising” to at least the Appellants, without establishing what result would not be surprising.  For example, Appellants’ specification appears to indicate that a maximum and potentially limitless tensile elongation of over 30% is surprising, but does not recite what results would be expected or a baseline for maximum tensile elongation for non-wovens generally.  Therefore, it is unclear how the results are surprising or unexpected as recited by Appellants. 
Additionally, Appellants’ specification at paragraph 0022 does not appear to establish what structure or mechanism is necessarily responsible for the maximum tensile elongation.  Appellants’ specification expressly only assumes that such a property may be attributed to 
Additionally, Appellants do not argue the merits of the rejection regarding the claimed maximum tensile strength, nor do Appellants argue that the invention of the prior art combination necessarily does not comprise the claimed maximum tensile strength.  Furthermore, note that absent from Appellants’ unexpected benefits analysis is any mention relating mass per unit area, the only limitation argued on Appeal, to maximum tensile strength.

B.	Rejection of claim 18 under 35 U.S.C. as being obvious over Vogt in view of Zafiroglu and Hayes, and further in view of Bartl.
Contrary to the current rejection, Appellants only argue that the combination of Vogt and Zafiroglu is improper, and cannot render obvious claim 1 or any of its dependent claims including dependent claim 18.  Examiner respectfully disagrees.  For the reasons set forth above and incorporated herein, the prior art combination renders obvious the claimed invention.

For the above reasons, it is believed that the rejections should be sustained.


/PETER Y CHOI/Primary Examiner, Art Unit 1786          
                                                                                                                                                                                              
Conferees:
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786     
                                                                                                                                                                                                   /MATTHEW D MATZEK/Primary Examiner, Art Unit 1786          
                                                                                                                                                                                              
Correspondence address:
Leydig, Voit & Mayer, Ltd. (Frankfurt office)Two Prudential Plaza, Suite 4900180 North Stetson AvenueChicago IL 60601-6731

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.